Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Stieglitz et al. (US 2006/0071372).
Claim 17: Stieglitz et al. discloses a lamella block for a calibrating device for calibrating an extruded profile (abstract). The block includes a carrier structure and a lamella structure (fig. 1), wherein the lamella structure has a plurality of lamellae (18), which are spaced apart by grooves (fig. 2) and arranged in a longitudinal direction of the carrier structure (fig. 2), wherein neighboring lamella are arranged laterally offset to each other in the longitudinal direction (figs. 1-2), wherein each lamella has a contact surface on an interior side of the lamella block (fig. 1), wherein offsetting the lamellae relative to each other causes the contact surfaces of the lamellae to describe a diagonal progression in relation to the longitudinal direction of the carrier structure (figs. 1-2).
Claim 18: Stieglitz et al. discloses each lamella having a cross section transverse to the longitudinal direction of the carrier structure, wherein the cross sections of at least some of the lamellae are inherently symmetrical (fig. 1).
Claim 19: Stieglitz et al. discloses in a state where the lamella block is built into a calibrating device the longitudinal direction of the carrier structure corresponds to the feed direction of the extruded profile (see marked up fig. 2 below).

    PNG
    media_image1.png
    472
    379
    media_image1.png
    Greyscale

	Claim 20: The carrier structure and the lamella of Steiglitz et al. would necessarily be fabricated out of the same material or out of different materials.
	Claim 21: Steiglitz et al. discloses the block being integrally designed (¶ 10).
	Claim 22: The product by process limitations have been noted. However, it has been held that even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. See In re Thorpe, 227 USPQ 964. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or only slightly different from that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the product of the prior art.

Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive.
Applicant argues that “Fig. 2 of Stieglitz depicts a conventional lamella block 16 having lamellae 18 arranged directly one after the other without any lateral offset or diagonal or wavy progression of the contact surfaces.” This argument has been considered but is not persuasive for two reasons. First, as Applicant observed, the lamellae of lamella blocks arranged adjacent to each other in the circumferential direction overlap. This overlap describes a diagonal progression in relation to the longitudinal direction of the carrier structure, which is no less than required by the instant claims. Second, the individual lamellae of neighboring segment groups are positioned to form a diagonal progression in relation to the longitudinal direction of the carrier structure. For example, when the individual lamellae of a first single segment group are numbered as {segment group}[position], with the first lamellae at the top of the tube numbered {1}[1], and moving clockwise around the tube, the second lamellae being {1}[2], and so on. Then, the individual lamellae of the next segment group in the longitudinal direction of the carrier structure would be numbered {segment group}[position], with the first lamellae of the second segment group at the top of the tube numbered {2}[1], and moving clockwise around the tube, the second lamellae being {2}[2], and so on. Individual lamellae {1}[1] and {2}[2] describe a diagonal progression in relation to the longitudinal direction of the carrier structure, which is no less than required by the instant claims. That there are also lamellae “arranged directly one after the other without any lateral offset or diagonal or wavy progression of the contact surfaces,” as argued by Applicant, is in no way precluded by the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754